Citation Nr: 0827299	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO 06-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial 40 percent rating for fibromyalgia 
effective from the date of the grant of service connection, 
June 4, 1993.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to March 
1968.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Baltimore, Maryland, (hereinafter RO).  


FINDING OF FACT

It as at least as likely as not that from June 4, 1993, there 
have been symptoms of fibromyalgia that were constant, or 
nearly so, and refractory to therapy.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 40 percent initial rating for fibromyalgia 
effective from June 4, 1993, are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, 
Diagnostic Code (DC) 5025 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim.  This 
is so because the Board is taking action that is tantamount 
to a complete grant of all benefits sought by the veteran in 
the decision below.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).
 
II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim at issue herein is 
based on the assignment of the initial rating for 
fibromyalgia following the effectuation of the initial award 
of service connection for this condition.  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Francisco, 7 Vet. App. at 
58.  The Court has held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet App 505 (2007).
 
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  In view of the number of atypical instances it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  

The highest assignable rating for disability due to 
fibromyalgia under DC 5025 is 40 percent for constant, or 
nearly so, symptoms that are refractory to therapy such as 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a, DC 
5025.  

As a result of multiple adjudications, including Board 
decisions dated in October 2003 and November 2005, there is 
currently in effect a 10 percent rating for fibromyalgia from 
the grant of service connection, June 4, 1993, and a 40 
percent rating effective from October 23, 1996.  It is the 
veteran's contention, to include in sworn testimony to the 
undersigned, that she has met the criteria for fibromyalgia 
since the grant of service connection because she was having 
constant widespread musculoskeletal pain at that time, 
particularly at night.  She testified that the feeling at 
that time was as like having "something gripping your whole 
body." She also stated that she was suffering from symptoms 
such as tingling and a burning sensation in her arms, fingers 
legs, thigh and back, as well as irritable bowel syndrome, at 
the time of the grant of service connection.  

There is some contemporaneous clinical evidence supporting 
the veteran's assertions contained in VA outpatient treatment 
records dated from January 1993 to June 1993 reflecting 
multiple visits for treatment of polyarthralgias, diagnosed 
as fibromyalgia in June 1993.  On such record dated in April 
1993 showed the veteran complaining about an entire body ache 
that made her "hurt all over," with swelling, paresthesia 
and numbness, with particular problems at night.  Further 
support of the veteran's testimony may be found in the 
reports from a January 2001 VA examination, at which time it 
was concluded that the veteran's fibromyalgia was established 
as a diagnosis in 1993 and that she had a history, the 
duration of which was unspecified, of "classic signs and 
symptoms of fibromyalgia" including nonrestorative sleep, 
intermittent headaches, anxiety, low back pain, 
temporomandibular joint dysfunction, chronic fatigue and 
characteristic tender points of the body.  

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert, 1 Vet. App. at 49.  From the 
Board's review of the evidence of record, to include that as 
summarized above, and in light of the veteran's sworn 
testimony, it finds the positive and negative evidence is, at 
a minimum, in relative balance as to whether a 40 percent 
rating is warranted for fibromyalgia from the date of the 
grant of service connection, June 4, 1993.  In making this 
determination, the Board notes that while some of the 
criteria listed for a 40 percent rating effective from June 
4, 1993, may not be met, it is not the case that all the 
findings specified for a 40 percent rating at 
38 C.F.R. § 4.71a, DC 5025 must be shown in order to warrant 
such a rating.  38 C.F.R. § 4.21.  In short, the Board will 
resolve all reasonable doubt in the veteran's favor and 
conclude that a 40 percent rating for fibromyalgia effective 
from June 4, 1993, may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71, DC 5025. 


ORDER

Entitlement to an initial 40 percent rating for fibromyalgia 
effective from the date of the grant of service connection, 
June 4, 1993, is granted, subject to regulations governing 
the payment of monetary awards.   


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


